Case 2:20-cv-00396-FMO-SHK Document 12 Filed 02/12/21 Page 1 of 1 Page ID #:69




  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12    CHRISTIAN BENITEZ,                         Case No. 2:20-cv-00396-FMO (SHK)

 13                                  Plaintiff,
                                                  ORDER ACCEPTING FINDINGS
 14                       v.                      AND RECOMMENDATION OF
                                                  UNITED STATES MAGISTRATE
 15    LT. D. SCHUMACHER, et al.,                 JUDGE
 16                                Defendants.
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
 19   relevant records on file, and the Report and Recommendation of the United States
 20   Magistrate Judge. No objections have been filed. The Court accepts the findings
 21   and recommendation of the Magistrate Judge.
 22         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
 23   action without prejudice.
 24
 25   Dated: February 12, 2021
                                                        /s/
 26                                         HONORABLE FERNANDO M. OLGUIN
                                            United States District Judge
 27
 28
